FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RIDWAN DJUNARDI WIDJAJA,                         No. 10-71382

               Petitioner,                       Agency No. A096-360-112

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Ridwan Djunardi Widjaja, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings and review de novo questions of

law. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We dismiss in part

and deny in part the petition for review.

       The record does not compel the conclusion that Widjaja established changed

circumstances to excuse his untimely asylum application. See 8 C.F.R.

§ 1208.4(a)(4)(i). We lack jurisdiction to review Widjaja’s claim that his

acquisition of Western interests while living in the United States constitutes further

changed circumstances because he failed to present this argument to the BIA. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010). Accordingly, his asylum

claim fails.

       Substantial evidence supports the BIA’s finding that Widjaja’s experiences

in Indonesia, including being robbed and beaten on two occasions, do not rise to

the level of past persecution. See Wakkary, 558 F.3d at 1060 (“We cannot say . . .

that a reasonable factfinder would be compelled to conclude that these experiences,

without more, cumulatively amount to past persecution.”) (citations and internal

quotations omitted). Further, substantial evidence supports the BIA’s

determination that, even as a member of a disfavored group, Widjaja has not

established that it is more likely than not that he will be persecuted in Indonesia


                                            2
because he has not demonstrated sufficient individualized risk. See Halim v.

Holder, 590 F.3d 971, 979 (9th Cir. 2009); Wakkary, 558 F.3d at 1066 (“[a]n

applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence to prevail than would an asylum

applicant”).

      Finally, the BIA’s determination that Widjaja was not eligible for CAT relief

is also supported by substantial evidence because Widjaja did not establish that he

is “more likely than not to be tortured” if he returns to Indonesia. See 8 C.F.R.

§ 1208.16(c)(4); Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3